Name: Commission Regulation (EEC) No 1798/87 of 29 June 1987 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 171 / 6 Official Journal of the European Communities 30 . 6 . 87 COMMISSION REGULATION (EEC ) No 1798 / 87 of 29 June 1987 on the supply of various lots of skimmed-milk powder as food aid Regulation (EEC ) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as last amended by Regulation (EEC ) No 3826 / 85 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 3972 / 86 of 22 December 1986 on food-aid policy and food-aid management 0 ), and in particular Article 13 thereof, Having regard to Council Regulation (EEC ) No 232 / 86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC ) No 3331 / 82 on food-aid policy and food-aid management ( 2 ), Having regard to Council Regulation (EEC ) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( 3 ), as last amended by Regulation (EEC) No 773 / 87 ( 4 ), and in particular Article 7 ( 5 ) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 7 554 tonnes of skimmed-milk powder to be supplied fob , cif or free at destination ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1987 . For the Commission Frans ANDRIESSEN Vice-President H OJ No L 370 , 30 . 12 . 1986 , p. 1 . ( 2 ) OJ No L 29 , 4 . 2 . 1986 , p. 3 . H OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 4 ) OJ No L 78 , 20 . 3 . 1987 , p. 1 . ( s ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 6 ) OJ No L 371 , 31 . 12 . 1985 , p. 1 . 30 . 6 . 87 Official Journal of the European Communities No L 171 / 7 ANNEX Notice of invitation to tender (') Description of the lot A B 1987  Action No 418 / 87  419 / 87 Council Regulation (EEC ) No 1420 / 87 Commission Decision of 10 March 1987 ( 87 / 203 / EEC ) UNRWA Syria cif Lattakia / Tartous 577 tonnes Jordan cif Aqaba 284 tonnes ( 14 1 . Programme: ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient (') (-') 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging Community market Annex I B of Regulation (EEC ) No 1354 / 83 1000 grams , Annex I B item 4.1 of Regulation (EEC ) No 1354 / 83 'ACTION No 418 / 87 / 'ACTION No 419 / 87 / UNRWA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATTAKIA / TARTOUS' AQABA' Before 31 August 1987 27 July 1987 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders Before 15 September 1987 10 August 1987 15 . Miscellaneous (4) (5) (6) No L 171 / 8 Official Journal of the European Communities 30 . 6 . 87 Description of the lot C D 1 . Programme : ( a ) legal basis ( b ) purpose 1987  Action No 420 / 87  421 / 87 Council Regulation (EEC ) No 1420 / 87 Commission Decision of 10 March 1987 ( 87 / 203 / EEC) 2 . Recipient UNRWA 3 . Country of destination Lebanon Israel 4 . Stage and place of delivery cif Beirut cif Ashdod 5 . Representative of the recipient ( 2 ) ( 3 ) ( 14 ) 6 . Total quantity 491 tonnes 500 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 1000 grams , Annex I B item 4.1 of Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the pack ­ 'ACTION No 420 / 87 / 'ACTION No 421 / 87 / aging UNRWA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / BEIRUT' ASHDOD' 12 . Shipment period Before 31 August 1987 13 . Closing date for the submission of tenders 27 July 1987 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 September 1987 ( b ) closing date for the submission of tenders 10 August 1987 15 . Miscellaneous ( 4 )( 5 )( 6 ) ( 4 )( s )( 6 )( n ) 30 . 6 . 87 Official Journal of the European Communities No L 171 / 9 Description of the lot E F 1987  Action No 422 / 87  423 / 87 Council Regulation (EEC ) No 1420 / 87 Commission Decision of 10 March 1987 ( 87 / 203 /EEC ) UNRWA Jordan cif Aqaba 600 tonnes Israel cif Ashdod 408 tonnes 14 Community market Annex I B of Regulation (EEC ) No 1354 / 83 1000 grams , Annex I B item 4.1 of Regulation (EEC ) No 1354 / 83 1 . Programme: ( a ) legal basis (b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) (') 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous 'ACTION No 422 / 87 / 'ACTION No 423 / 87 / UNRWA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA' ASHDOD' Before 10 November 1987 17 July 1987 Before 30 November 1987 10 August 1987 ( 4 )( 5 )( 6 ) 4 5 6 11 No L 171 / 10 Official Journal of the European Communities 30 . 6 . 87 Description of the lot G 1 . Programme : ( a ) legal basis (b ) purpose 1986  Action No 426 / 87 Council Regulation (EEC ) No 232 / 86 Commission Decision of 27 October 1986 2 . Recipient LICROSS 3 . Country of destination Mozambique 4 . Stage and place of delivery cif Maputo 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 45 tonnes 7 . Origin of the skimmed-milk powder 8 . Intervention agency Community market German 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging A red cross 10 x 10 cm and : 'ACÃ Ã O N9 426 / 87 / ACÃ Ã O DA CRUZ VERMELHA / DESTINADO A DITRIBUIÃ Ã O GRATUITA / MOÃ AMBIQUE' 12 . Shipment period Before 31 August 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 )( 5 ) 30 . 6 . 87 Official Journal of the European Communities No L 171 / 11 Description of the lot H 1 . Programme : 1987  Action No 463 / 87 ( a ) legal basis Council Regulation (EEC ) No 1420 / 87 ( b ) purpose Commission Decision of 10 March 1987 ( 87 / 203 /EEC ) 2 . Recipient EURONAID 3 . Country of destination Lebanon 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( ! )  6 . Total quantity 330 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms (") 11 . Supplementary markings on the pack ­ aging 'ACTION No 463 / 87 / LEBANON / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION / CARITAS GERMANICA / 70484 / BEIRUT' 12 . Shipment period Before 31 August 1987 13 . Closing date for the submission of tenders 27 July 1987 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 September 1987 ( b ) closing date for the submission of tenders 10 August 1987 15 . Miscellaneous ( 4 )( 5 )( 10 )( 12 )( 13 ) No L 171 / 12 Official Journal of the European Communities 30 . 6 . 87 Description of the lot I 1 . Programme : 1987  Action No 464 / 87 ( a ) legal basis Council Regulation (EEC ) No 1420 / 87 ( b ) purpose Commission Decision of 10 March 1987 ( 87 / 203 /EEC) 2 . Recipient EURONAID 3 . Country of destination Lebanon 4 . Stage and place of delivery fob 5 . Representative of the recipient ( J ) (')  6 . Total quantity 330 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms (") 11 . Supplementary markings on the pack ­ aging 'ACTION No 464 / 87 / LEBANON / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION / CARITAS GERMANICA / 70485 / BEIRUT' 12 . Shipment period Before 30 September 1987 13 . Closing date for the submission of tenders 27 July 1987 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 September 1987 ( b ) closing date for the submission of tenders 10 August 1987 15 . Miscellaneous ( 4 )( S H 10 )( 12 )( 13 ) 30 . 6 . 87 Official Journal of the European Communities No L 171 / 13 Description of the lot K 1 . Programme : 1987 - Action No 465 / 87 ( a ) legal basis Council Regulation (EEC ) No 1420 / 87 ( b ) purpose Commission Decision of 10 March 1987 ( 87 / 203 /EEC ) 2 . Recipient EURONAID 3 . Country of destination Lebanon 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) (')  6 . Total quantity 330 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms (") 11 . Supplementary markings on the pack ­ aging 'ACTION No 465 / 87 / LEBANON / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION / CARITAS GERMANICA / 70486 / BEIRUT' 12 . Shipment period Before 30 October 1987 13 . Closing date for the submission of tenders 27 July 1987 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation ( EEC ) No 1354 / 83 : ( a ) shipment period Before 30 October 1987 ( b ) closing date for the submission of tenders 10 August 1987 15 . Miscellaneous ( 4 )( 5 )( 10 )( ,2 )( 13 ) No L 171 / 14 Official Journal of the European Communities 30 . 6 . 87 Description of the lot L 1987  Action No 497 / 87 Council Regulation (EEC ) No 1420 / 87 Commission Decision of 10 March 1987 ( 87 / 203 / EEC ) Honduras Honduras fob Ambassade du Honduras (M. Zapata ), Avenue des Gaulois , 3 , B- 1 040 Bruxelles - Tel .: 734 00 00 600 tonnes Intervention stock Irish 1 . Programme : ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient (  ') 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous Entry into intervention stock after 1 June 1986 25 kilograms (') 'ACCION N ° 479 / 87 / LECHE EN POLVO DESCREMADA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A HONDURAS' Before 15 September 1987 27 July 1987 Before 30 September 1987 10 August 1987 4 5 30 . 6 . 87 Official Journal of the European Communities No L 171 / 15 M NDescription of the lot 1986  Action No 484 / 87  485 / 87 Council Regulation (EEC ) No 232 / 86 Commission Decision of 10 February 1987 PAM Cape Verde fob 1 . Programme: ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 340 tonnes 340 tonnes Community market Annex I B of Regulation (EEC ) No 1354 / 83 25 kilograms 'ACÃ Ã O N ° 484 / 87 / MINDELO 'ACÃ Ã O N? 485 / 87 / PRAIA CABO VERDE 0239402 / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL' Before 31 August 1987 27 July 1987 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous Before 15 September 1987 10 August 1987 | 4 \ I5 \ I6 \ I7 \ / S \ No L 171 / 16 Official Journal of the European Communities 30 . 6 . 87 Description of the lot O 1 . Programme : ( a ) legal basis ( b ) purpose 1986  Action No 486 / 87 Council Regulation (EEC ) No 232 / 86 Commission Decision of 10 February 1986 2 . Recipient PAM 3 . Country of destination Benin 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 55 tonnes 7 . Origin of the skimmed-milk powder 8 . Intervention agency Community market German 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION N0 486 / 87 / BÃ NIN 0209601 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / COTONOU' 12 . Shipment period Before 31 August 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) No L 171 / 1730 . 6 . 87 Official Journal of the European Communities Description of the lot P 1 . Programme: 1986  Action No 487 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient PAM 3 . Country of destination Pakistan 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 392 tonnes 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks Community market 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION N ° 487 / 87 / PAKISTAN 0245100 / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI' 12 . Shipment period Before 30 September 1987 13 . Closing date for the submission of tenders 27 July 1987 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period B^ r re 15 October 1987 ( b ) closing date for the submission of tenders 10 August 1987 15 . Miscellaneous ( 4 ) H ( 6 )( 7M 8 ) No L 171 / 18 Official Journal of the European Communities 30 . 6 . 87 Description of the lot Q 1 . Programme : 1986  Action No 488 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient PAM 3 . Country of destination Mozambique 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 400 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 October 1986 10 . Packaging  11 . Supplementary markings on ' the pack ­ aging 'ACÃ Ã O N? 488 / 87 / MOÃ AMBIQUE 0247701 / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL / MAPUTO' 12 . Shipment period Before 31 August 1987 13 . Closing date for the submission of tenders 27 July 1987 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 September 1987 ( b ) closing date for the submission of tenders 10 August 1987 15 . Miscellaneous ( 4 )( 5 )( 6 )( 7 )( 8 ) 30 . 6 . 87 Official Journal of the European Communities No L 171 / 19 Description of the lot R 1986  Action No 498 / 87 Council Regulation (EEC ) No 232 / 86 Commission Decision of 10 February 1986 PAM Cameroun fob 100 tonnes Community market German Annex I B of Regulation (EEC ) No 1354 / 83 25 kilograms 1 . Programme : ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) (') 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous 'ACTION N ° 498 / 87 / CAMEROUN 0077302 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DOUALA' Before 10 August 1987 The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 )( 5 )( 6 )( 7 )( 8 ) No L 171 / 20 30 . 6 . 87Official Journal of the European Communities Description of the lot S 1 . Programme : 1986  Action No 615 / 87 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient PAM 3 . Country of destination Paraguay 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( J )  6 . Total quantity 500 tonnes 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks Community market 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION N ° 615 / 87 / PARAGUAY 0237601 / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / ASUNCIÃ N' 12 . Shipment period Before 15 September 1987 13 . Closing date for the submission of tenders 27 July 1987 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 September 1987 ( b ) closing date for the submission of tenders 10 August 1987 15 . Miscellaneous ( 4 )( 5 )( 6 )( 7 )( 8 ) 30 . 6 . 87 Official Journal of the European Communities No L 171 / 21 Description of the lot T 1 . Programme : 1987 - Action No 616 / 87 ( a ) legal basis Council Regulation (EEC ) No 1420 / 87 ( b ) purpose Commission Decision of 10 March 1987 ( 87 / 203 /EEC ) 2 . Recipient PAM 3 . Country of destination Tunesia 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 900 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION N ° 616 / 87 / TUNISIE 0249302 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / TUNIS' 12 . Shipment period Before 30 September 1987 13 . Closing date for the submission of tenders 27 July 1987 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 October 1987 ( b ) closing date for the submission of tenders 10 August 1987 1 5 . Miscellaneous ( 4 )( 5 )( 6 )( 7 )( 8 ) No L 171 / 22 Official Journal of the European Communities 30 . 6 . 87 Description of the lot U 1 . Programme: 1987  Action No 427 / 87 ( a ) legal basis Council Regulation (EEC) No 1420 / 87 (b ) purpose Commission Decision of 10 March 1987 ( 87 / 203 / EEC ) 2 . Recipient PAM 3 . Country of destination Mauritania 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 32 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ACTION N ° 427 / 87 / MAURITANIE 0252100 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DAKAR EN TRANSIT Ã ROSSO MAURITANIE' 12 . Shipment period Before 5 October 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 )( s )( 6 )( 7 )( 8 ) 30 . 6 . 87 Official Journal of the European Communities No L 171 / 23 Notes: ( J ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 103 of 16 April 1987 , page 4 . ( 3 ) As soon as the successful tenderer has been informed of the award of the contract , he shall contact the beneficiary or his representative without delay , in order to determine the necessary consignment documents , as well as the details of period , rate and other circumstances concerning shipment . ( 4 ) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985 , page 4 . ( 5 ) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation , in the Member State concerned , have not been exceeded . ( 6 ) The successful tenderer shall transmit a health certificate to the beneficiary's representatives at the time of delivery . ( 7 ) Veterinary certificate issued by an official entity stating that the product was processed from pasteurized milk , coming from healthy animals , processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious / contagious disease during the 90 days prior to the processing . ( s ) The successful tenderer shall transmit a certificate of origin to the beneficiaries at the time of delivery . { 9 ) To be delivered on standardized pallets  40 bags per pallet  wrapped in shrinked plastic / under plastic cover . ( 10 ) The supplier should send a duplicate of the original invoice to : MM, De Keyzer &amp; SchÃ ¼tz BV , Postbus 1438 , Blaak 16 , NL-3000 BK Rotterdam . ( n ) Shipment to take place in 20-foot containers ; conditions FCL / LCL Shippers-count-load and stowage (cls ). ( 12 ) The successful tenderer has to submit to the recipient's agent a complete packing list of each container , specifying number of bags belonging to each shipping number as specified in the invitation to tender . ( 13 ) The successful tenderer has to seal each container with a numbered locktainer , number of which to be provided to the beneficiary 's forwarder . ( 14 ) Ashdod Port : Beirut Port : Lattakia / Tartous Port : Aqaba Port : UNRWA Field Supply and Transport Offices , West Bank , PO Box 19149 Jerusalem , Israel . UNRWA Field Supply and Transport Offices , Lebanon , PO Box 947 Beirut , Lebanon . UNRWA Field Supply and Transport Offices , S.A.R. , PO Box 4313 Damascus , S.A.R. UNRWA Field Supply and Transport Offices , Jordan , PO Box 484 Amman , Jordan .